EXHIBIT 10.1
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
ASSIGNMENT OF RIGHTS AND ASSIGNMENT OF RIGHTS PROMISE
 
[ASSIGNOR]
 
TO
 
ROYAL GOLD CHILE LIMITADA
 
In Santiago, Chile, on July 1, 2010, before me, [ ], Lawyer, Alternate Notary
Public to the Regular  of the Eighth Notary of Santiago, Mr. Andrés Rubio
Flores, pursuant to the Judicial Decree recorded under number 12 of the month of
June of the present year, both domiciled in Miraflores street number 383, 29th
floor, office 2901, borough of Santiago; there appear: [ASSIGNOR], Chilean,
[marital status], [occupation], national identity card number [ ], domiciled in
[ ], hereinafter also the "Assignor" or “Promisor Assignor”, on the one hand,
and on the other, Mr. Antonio José Cussen Mackenna, Chilean, married, commercial
engineer, national identity card number 5,071,481-0, in representation of ROYAL
GOLD CHILE LIMITADA, taxpayer number 76,763,240-1, for this purpose both
domiciled in this city, at Avenida Américo Vespucio Sur eighty, 11th floor,
borough of Las Condes, hereinafter also the "Assignee", “Promisee Assignee” or
"Royal Gold", the appearing parties of legal age, who evidence their  respective
identities with the referred to identity cards and state:
 
FIRST:
General background.

 
1.1 By public deed granted on December 26, 1997 in the Santiago Notary of Mr.
Arturo Carvajal Escobar (Digest Nº 6842-97), Mr. Jaime Ugarte Lee and Mr. Jaime
Ugarte Abrego sold, assigned and transferred, respectively, 2,760 and 300 Series
B shares they owned in Compañía Minera Nevada S.A. to Compañía Minera Barrick
Chile Limitada in the terms and conditions stated in such instrument
(hereinafter also the "Purchase Agreement"). Part of the price was paid therein
according to letter a) of Clause Five of the Purchase Agreement, the other part
to be paid in accordance with the terms and conditions described in letters b),
c), d), e) and f) of Clause Five of the Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
1.2.1  By means of public deed granted on December 21, 1999 in the Santiago
Notary of Mr. Arturo Carvajal Escobar (Digest Nº 6,344-99) it was agreed that
the division of Compañía Minera Barrick Chile Limitada would result in two
companies, one, successor of the existing company and with the same corporate
name, and other named Compañía Minera Barrick Chile Dos Limitada. An authorized
excerpt of the referred to public deed was registered in folio 148 Nº 124 in the
Registry of Commerce of the Santiago Real Estate Registry corresponding to 2000,
and was published in the Official Gazette on 10 January 2000; and a rectifying
excerpt was registered on folio 1319, Nº 1079 in the Registry of Commerce of the
Santiago Real Estate Registry corresponding to 2000 and was published in the
Official Gazette on January 20, 2000. As a consequence of the referred to
division, all the obligations for the buyer under the Purchase Agreement were
transferred to Compañía Minera Barrick Chile Dos Limitada.
 
1.2.2 By means public deed granted on December 21, 1999, in the Santiago Notary
of Mr. Arturo Carvajal Escobar (Digest Nº 6354-99), the parties therein agreed
to the merger between Companía Minera Nevada S.A. (hereinafter also “CMN”) and
Compañía Minera Barrick Chile Dos Limitada, by virtue of which the latter was
absorbed by CMN. An excerpt of that public deed was registered in folio 1034 Nº
847 in the Registry of Commerce of the Santiago Real Estate Registry
corresponding to 2000, and was published in the Official Gazette on January 11,
2000. As a consequence of the referred to merger, Compañía Minera Nevada S.A.
acquired all the assets and liabilities of Compañía Minera Barrick Chile Dos
Limitada, being its legal successors for all legal purposes.
 
1.2.3 By means of public deed granted on October 3, 2000, in the Santiago Notary
of Mr. Arturo Carvajal Escobar (Digest Nº 4875-2000), the parties therein agreed
to the transformation of  Companía Minera Nevada S.A. into “Compañía Minera
Nevada Limitada”. An excerpt of the referred to public deed was registered in
folio 26765 Nº 21186 in the Registry of Commerce of the Santiago Real Estate
Registry corresponding to 2000 and was published in the Official Gazette on
October 17, 2010. Subsequently, by public deed granted on December 1st, 2009 in
the Santiago Notary of Mr. José Musalem Saffie (Digest Nº15115-2009) it was
agreed the transformation of Compañía Minera Nevada Limitada into “Compañía
Minera Nevada SpA”. An excerpt of the referred to public deed was registered in
folio 63456 Nº 44541 in the Registry of Commerce of the Santiago Real Estate
Registry corresponding to 2009 and was published in the Official Gazette on
December 30, 2009.
 
 
2

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
1.2.4 Based on Sections 1.2.1, 1.2.2 and 1.2.3 above, all the obligations
assumed by the buyer in the Purchase Agreement shall be undertaken by Compañía
Minera Nevada SpA (hereinafter also “CMN SpA”), including the obligation to pay
the amounts described in b), c), d), e) and f) of Clause Five of the Purchase
Agreement.
 
1.3 At the date of this public deed, [ ] owns approximately 15, 04% of the
rights referred to in letters b) and c) of Clause Five of the Purchase Agreement
and approximately 7, 54% of the rights referred to in letters d), e) and f) of
Clause Five of the Purchase Agreement, all acquired by inheritance upon his
father, Mr. Jaime Ugarte Lee’s death which occurred on May 23, 2000. The writ of
effective possession was rendered by the 16th Civil Court of Santiago on July
10, 2002, and recorded in folio 43,191 Nº 40,612 in the Property Registry of the
Santiago Real Estate Registry corresponding to 2003. The formal inventory of the
assets left on the date of Mr. Jaime Ugarte Lee’s death was recorded on August
2, 2002 in the Santiago Notary of Mr. René Benavente Cash under Digest number
18,697-2002. The adjudication of the rights under the Purchase Agreement is
evidenced in the liquidation of the community of Jaime Ugarte Lee’s heirs, made
by mutual agreement between all the heirs by public deed dated June 18, 2004,
granted in the Santiago Notary of Mr. Gabriel Ogalde Rodriguez, Digest No.
6553-2004 and public deed dated October 20, 2006 granted in the Santiago Notary
of Mr. Ivan Torrealba Acevedo, Digest No. 9,726-2006.
 
 
3

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
1.4  [ ] asserts that (i) by public deed of Payment with Partial Conventional
Subrogation Convention (“Convención de Pago con Subrogación Convencional
Parcial”) granted on January 10, 2007 in the Santiago Notary of Mrs. Antonieta
Mendoza Escalas, Digest Nº 314/2007, amended by public deed of “Clarification
and Amendment of Payment with Partial Conventional Subrogation Convention”
(“Aclaración y Modificación de Convención de Pago con Subrogación Convencional
Parcial”) granted on January 12, 2007 in the Santiago Notary of Mrs. Antonieta
Mendoza Escalas, Digest Nº 401/2007), the Assignor assigned, sold and
transferred to International Royalty Corporation (hereinafter also “IRC”) 3% of
the rights established in b), c), d), e) and f) of Clause Five of the Purchase
Agreement in the terms and conditions set forth therein (hereinafter also the
“First Assignment of Rights”); (ii) by public deed of “Assignment of Right to
Additional Price Payment” (“Cesión de Derecho de Cobro de Precio Adicional”)
granted on May 8, 2007 in the Santiago Notary of Mrs. Antonieta Mendoza Escalas,
(Digest Nº 3, [ ]/2007), the Assignor assigned, sold and transferred to
International Royalty Corporation 7.5% of the rights established in letters d),
e) and f) of Clause Five of the Purchase Agreement, in the terms and conditions
set forth therein (hereinafter also the “Second Assignment of Rights”, and
together with the First Assignment of Rights hereinafter also the “Assignment of
Rights in favor of IRC”); and (iii) by means of public deed of “Agreement”
(“Convención”) granted on January 11, 2007 in the Santiago Notary of Mr. Iván
Torrealba Acevedo (Digest Nº 311-07), [ ] undertook to request the respective
payment to Compañía Minera Barrick Limitada and/or to Barrick Gold Corporation
and to fully deliver it to IRC, in the terms and conditions established therein.
 
1.5 In summary, as to date [ ] is the owner of the following rights:
 
(a) 7.54% of the rights established in letters d), e) and f) of Clause Five of
the Purchase Agreement;
 
(b) 15.04% of the rights established in letters b) and c) of Clause Five of the
Purchase Agreement;
 
(c) Right to reacquire or to get back or reverse to his ownership, not subject
to any judicial act or declaration, 1.5% of the rights established in letters
d), e) and f) of the Purchase Agreement assigned to IRC pursuant to the First
Assignment of Rights, in the event CMN SpA or its successors in the ownership of
the mining concessions described in the Purchase Agreement, completes a
consolidated production of 14,000,000 payable gold oz troy (contemplated in
Clause Five of the First Assignment of Rights);
 
 
4

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
(d) Right to reacquire or to get back or reverse to his ownership, not subject
to any judicial act or declaration, 7.54% of the rights established in letters
d), e) and f) of the Purchase Agreement assigned to IRC pursuant to the Second
Assignment of Rights, in the event CMN SpA or its successors in the ownership of
the mining concessions described in the Purchase Agreement completes a
consolidated production of 14,000,000 of payable gold troy (contemplated in
Clause Four in connection with Sections six point one and six point two, all of
the Second Assignment of Rights);
 
(e) Right to receive US$1,000,000 in the event the price of payable oz gold troy
during 6 months, consecutive or not, within the 36 months following the start
date of the extraction operation from any of the mining properties described in
the Purchase Agreement, is equal to or higher than US$600 (contemplated in
Clause Five of the Second Assignment of Rights Agreement);
 
(f) Right to receive US$1,000,000 or US$500,000, in the event IRC decides to
reacquire 50% or 25%, respectively, of the rights assigned pursuant to the
Second Assignment of Rights (contemplated in Clause Seven of the Second
Assignment of Rights).
 
1.6 The appearing parties assert that by means of letter dated May 17, 2010,
International Royalty Corporation waived the right of first refusal it held
according to Clause Eight of the Second Assignment of Rights with respect to the
rights described in letters d), e) and f) of the Purchase Agreement, expressly
authorizing the assignment of the referred to rights to Royal Gold, Inc. or to
an affiliate of the latter.
 
1.7 The appearing parties assert that the purpose of the assignment of rights
agreement evidenced herein and the assignment of rights promise agreement to be
executed on October 29, 2010, is that [ ] sells, assigns and transfers to Royal
Gold all of the ownership rights he keeps or retains as to this date in the
Purchase Agreement and in the Assignment of Rights in favor of IRC, in the terms
and conditions set forth herein.
 
SECOND:
Representations and Warranties of the Assignor.

 
The Assignor represents and warrants to Royal Gold:
 
 
5

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
2.1
That is the sole and exclusive owner of the rights described in Section 1.5
herein and, except as described in Annex A, they are not subject to liabilities,
encumbrances, prohibitions, lawsuits, pre-trial or precautionary measures,
termination actions, preferred rights created in favor of third parties or any
other restriction of legal, contractual or other type preventing or restricting
their free transfer; they are not subject to sale promises, options, sales
subject to condition or term nor to any other action or agreement with the
purpose of transferring the ownership of such rights or to give them as
guarantee of other obligations; nor to other impediments that affect or could
affect their free disposal, assignment or transfer or that may restrict in any
way their use, enjoyment or disposal of, present or future; such Annex A, duly
signed by the parties, is recorded in this Notary and is added at the end of the
Registries of the current month and year under Number [ ], which is understood
to be part of this deed for all legal purposes;



2.2
That, other than the contracts described in Section 1.4 of this instrument, he
has not entered into or assented to any agreement or contract with third parties
which relate to the rights he holds under the Purchase Agreement;



2.3
That the obligation of CMN SpA to pay the sums described in letters b), c), d),
e) and f) of Clause Five of the Purchase Agreement  is fully in force, such
obligation having not been subject to any extinguishment of obligations manner;



2.4
That does not keep debts in favor of CMN SpA of any kind, and especially those
likely to be offset;



2.5
That execution, compliance and enforcement of this assignment agreement does not
breach any contract or agreement entered into by the Assignor and, except as
described in Annex A, it does not require any consent, approval or notice of or
to third parties for its execution, full compliance and enforcement;



2.6
That the Purchase Agreement and the rights described in Section 1.5 herein have
not been amended, that the Assignor has not agreed to modify them and that he
has not waived or agreed to waive any of his rights;


 
6

--------------------------------------------------------------------------------

 

ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).


2.7
That he is not aware of the existence of any claims, criminal actions, lawsuits,
complaints or proceedings, judicial or administrative, which have already began
or are about to start, the outcome of which may affect the rights under this
assignment; and



2.8
That he is a person domiciled in and a resident of Chile.

 
The parties appearing assert that the representations and warranties described
above constitute an essential element and its lack of truth or accuracy
constitutes a serious breach of this contract.
 
THIRD:
Assignment of Rights.

 
Hereby, [ ] sells, assigns and transfers to Royal Gold, for whom Mr. Antonio
José Cussen Mackenna buys, accepts and acquires, free of any encumbrances, 3.556
% of the rights contemplated in letters d),e) and f) of Clause Five of the
Purchase Agreement; 15.04% of the rights established in letters b) and c) of
Clause Five of the Purchase Agreement; and the right described in letter (e) of
Section 1.5 herein (all these rights hereinafter also the “Rights subject to
Assignment”).
 
As a consequence of this assignment of rights, the Assignee subrogates all the
rights that belong to the Assignor in the Rights subject to Assignment,
according to the definition that is given to the latter according to this
clause.
 
For purposes of article 1,901 of the Civil Code, the Assignor hereby delivers to
the Assignee, an authorized copy of the public deeds identified in Sections 1.1,
1.3 and 1.4 (ii) herein, consisting in the title of the credit which is assigned
hereby, in which this assignment has been recorded with the name of the Assignee
and under the signature of the Assignor, Royal Gold stating that it receives
them at its full satisfaction.
 
FOURTH:
Price of the assignment of the Rights subject to Assignment.

 
The price of the assignment of the Rights subject to Assignment is the total sum
of US$12,500,000 (twelve million and five hundred thousand dollars of the United
States of America) which the Assignee pays herein to the Assignor in cash and in
dollars from the United States of America, stating, the latter, that he receives
it at his full satisfaction having no complaints or observations.
 
 
7

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
The Assignor waives his rights to request the termination (“resolución”) of this
assignment of rights agreement as provided for in article 1,489 of the Civil
Chilean Code. This waiver neither refers to the assignment of rights promise
agreement agreed below, nor to the promised contract.
 
FIFTH:
Release of Liability.

 
The Assignee releases the Assignor from all liability for the current or future
solvency of CMN SpA or its successors, and likewise, for the result of the
exploitation of the mining concessions subject to the rights established in
letters b), c), d), e) and f) of Clause Five of the Purchase Agreement.
 
SIXTH:
Assignment of Rights Promise of Remaining Rights.

 
[ ] promises hereby to sell, assign and transfer to Royal Gold, for whom Mr.
Antonio José Cussen Mackenna promises to buy, accept and acquire, free of any
lien, 3.983% of the rights contemplated in letters d), e) and f) of Clause Five
of the Purchase Agreement; the right described in letter (c) of Section 1.5 of
this instrument; the right described in letter (d) of Section 1.5 herein; the
right described in letter (f) of Section 1.5 herein as well as any other
remaining rights that the Promisor Assignor has or may have, after the
assignment of rights described in Clause Three above is perfected, in the
Purchase Agreement, in the First Assignment of Rights and/or in the Second
Assignment of Rights (all those rights hereinafter, also, the “Remaining
Rights”).


SEVENTH:
Price of the promise assignment of the Remaining Rights.



The price of the assignment of the Remaining Rights will be the single and total
amount of US$14,000,000, which the Promisee Assignee will pay to the Promisor
Assignor at the moment the parties enter into the promised of rights agreement,
with immediately available funds. The referred to payment will be made in
dollars from the Unites States of America.

 
8

--------------------------------------------------------------------------------

 

ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).


EIGHTH:
Promised Agreement and execution deadline.



The promised assignment of rights agreement will be executed on October 29,
2010, at 12:00 pm at the latest, in the offices of Urenda, Rencoret, Orrego y
Dörr, located in Avda. Andrés Bello 2711, 16th Floor, in the presence of the
Regular Notary Public of the Eighth Notary of Santiago, Mr. Andrés Rubio Flores,
or his Alternate. Notwithstanding the above, the promised agreement may be
executed prior to that date provided that Royal Gold expresses its intention to
do so by means of a written communication sent to the Assignor at least 5 days
in advance, where it shall fix a new date for the execution of the referred to
contract, at a time to be agreed upon by both parties.
 
The text of the promised assignment of rights agreement, to be executed on the
previously referred to date, is the one attached as Annex B, which, duly
executed by the parties, is recorded in this Notary, being added at the end of
the Registry of this current month and year under Number [ ], which is part of
this deed for all legal purposes. The parties state that the execution of or to
put the initials in Annex B does not mean, in any way, the execution of the
promised agreement but it only specifies the content of the same, which will be
signed on October 29, 2010.
 
The execution of the assignment of rights of the Remaining Rights promised
agreement will only be subject to the condition that the representations and
warranties made by [ ] in Clause Two herein are fully existing and valid at the
date of the execution of the promised assignment of right agreement.
 
NINTH:
Penalty for default of the Promisee Assignee.

 
If upon the deadline referred to in Clause Eight and fulfillment of the
condition established in the same clause, the assignment of the Remaining Rights
promised agreement can no be executed due to a fact or negligent act of the
Promisee Assignee, or if it refuses to execute it without a justified reason,
the Promisor Assignor may at his discretion request the enforcement or the
termination of the promise agreement. In this case, the Promisor Assignor will
have the right to be indemnified by the Promisee Assignee for all the damages
the default might have caused him, which are appraised in advance and by
agreement of the parties in the only and single amount of US$500,000.
 
 
9

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
TENTH:
Penalty for default of the Promisor Assignor.

 
On the other hand, if upon the deadline referred to in Clause Eight and the
fulfillment of the condition established in the same clause, or if Royal Gold
waives the same, the assignment of Remaining Rights promised agreement can not
be executed due to a fact or negligent act of the Promisor Assignor or if he
refuses to execute it without a justified reason, the Promisee Assignee may, at
its discretion, request the enforcement or the termination of the promise
agreement. In any of these cases, it will be entitled to be indemnified by the
Promisor Assignor for the damages the default could have caused it, which are
appraised in advance by the parties in the single and total amount of
US$500,000.
 
ELEVENTH:  Prohibition for the Promisor Assignor to execute acts and contracts
with respect to the Remaining Rights and prohibition for the Promisee Assignee
to assign the assignment of rights promise agreement.
 
The Promisor Assignor undertakes hereby not to assign, sell, dispose of,
encumber, promise to assign, promise to sell, promise to dispose of, promise
neither to encumber nor to execute any act or contract which affect or may
affect any of the Remaining Rights without the previous approval of Royal Gold.
 
On its turn, the Promisee Assignee undertakes not to assign the assignment of
rights promise agreement contained herein to third parties, so that the Promisee
Assignee does not change in any manner, without the prior and written approval
of [ ], except if such transfer if made to a company related with Royal Gold, in
which case the previously referred to approval will not be required, but Royal
Gold Chile Limitada will keep the obligation to pay the assignment promise price
to the Promisor Assignor.
 
TWELFTH:   Expenses.
 
All the expenses and notary fees accrued out of the execution of this public
deed will be borne exclusively by Royal Gold.
 
 
10

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
THIRTEENTH:   Notifications.
 
Any notice given under this agreement:(i) shall be evidenced in writing and
addressed to its recipient at the following address: Assignor: Attention: [ ].
Assignee: Attention: Mr. Antonio Jose Cussen Mackenna, Avenida Américo Vespucio
number 80, 11th floor, borough of Las Condes, Santiago, Chile, Fax: (562)
2082847; CC. Mr. Vice President and General Counsel, Royal Gold, Inc, 1660
Wynkoop Street, Suite 1000, Denver, Colorado 80202-1132, USA, Fax: (1-303)
595-9385. (ii) shall be signed by a person duly authorized by the person sending
the notice; (iii) shall be deemed given when actually delivered, received or
left at any of the addresses referred to above, but if delivery or receipt
occurs on a non-working day in the place in which the notice is delivered or if
it is delivered later than four PM (local time) is deemed to have been duly
delivered or given at the beginning of the next business day on-site delivery
and (iv) change in any of the addresses listed in this clause must be notified
to the other party in accordance with numbers (i), (ii) and (iii) of this
Clause.
 
FOURTEENTH:   Integrity.
 
If any term, provision or agreement of this instrument is invalidated or
declared void or invalid in any way, then the remainder of such terms,
provisions or agreements, shall be valid and fully enforceable in the broadest
form permitted by law.
 
FIFTEENTH:   Settlement of prior agreements.
 
Hereby, the appearing parties state that any memorandum of understanding,
promise or preparatory agreement entered into between the parties, or with their
related companies, in connection with the Rights subject to the Assignment have
been fulfilled and, regarding the obligations contain therein, the parties grant
to each other the broadest, complete and total settlement.
 
 
11

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
SIXTEENTH:    Applicable Law, Arbitration and Domicile.
 
(a) This agreement is governed by Chilean law and all disputes arising in or in
connection with, this agreement, including any matter directly or indirectly
related to this agreement or any of its terms and effects, including, regardless
of limitation, the existence, validity, enforceability, performance,
interpretation, implementation, enforcement or termination of this agreement, as
well as any difference, difficulty or dispute related to this arbitration
clause, including the jurisdiction and powers of the arbitrator and his
appointment (a "Dispute") shall be resolved in final form in accordance with the
Arbitration Rules of Arbitration of the Chamber of Commerce of Santiago AG (the
"Chamber"). Before the initiation of the arbitration, the parties may apply to
the Ordinary Courts of Justice of Santiago, all sorts of precautionary measures
in order to protect the rights hereunder, without the need for the arbitration
procedure mentioned above. (b) The arbitral tribunal shall be an árbitro mixto,
and, therefore, the arbitral tribunal shall settle the Dispute and weigh the
evidence in accordance with Chilean law, but the procedure of arbitration shall
be conducted in accordance with the rules of procedure agreed by the parties,
and in all matters not agreed, in accordance with the rules provided in the
Rules of Arbitration of the Chamber. (c) The arbitrator shall be appointed as
follows: The parties appoint as arbitrator primarily Mr. Sergio Urrejola
Monckeberg, and if he can not or does not wish to hold the position, Mr. Alberto
Pulido Cruz. If none of the designated wishes or both are unable to exercise the
position, the designation shall be made jointly by the parties. If no agreement
is reached regarding the appointment of the arbitrator, the parties in this act
give an irrevocable mandate to the Chamber in order that it, at the written
request of either party, appoints an arbitrator from among the mixed arbitrators
of Arbitration of the Chamber, who must be fluent in English.  The appointment
made herein does not prevent any of the parties to claim the existence of any
past or future disqualification with respect to any of the designated
arbitrators. (d) The arbitration shall be conducted in Santiago, Chile.(e)
Arbitration proceedings will be conducted in Spanish language. If any party
involved in the arbitration so requests, the arbitrator shall accept that any
documents presented to him by that party may be written in English. (f) Each
party shall cooperate with each other in the provision of information and full
access to all information and documents requested by the other party in
connection with such arbitration proceedings, subject only to any
confidentiality obligations binding to that party other than the obligations
under this agreement or information under an obligation to maintain secrecy and
confidentiality. (g) The decision of the arbitral tribunal shall be final and
binding on the parties and either party may apply to a court of competent
jurisdiction to enforce this decision. The parties hereby waive any recourse
against arbitral award. (h) During any period of arbitration because of a
dispute, the parties shall in all other respects continue implementation of this
agreement in the same way they have been doing. (i) The parties agree that the
arbitral tribunal may impose provisional measures of protection in cases covered
by the Rules of Arbitration of the Chamber further agreed that, prior to the
constitution of the arbitral tribunal, such measures may be requested and agreed
by courts of justice established by law. (j) The provisions of this Clause
continue to apply notwithstanding any termination of this agreement. (k) The
parties hereby establish a special domicile in the borough of Santiago,
Santiago, Chile.
 
 
12

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
SEVENTEENTH:  No brokers or commissions.
 
Each party acknowledges, agrees, represents and warrants to the other party,
that it has not hired a broker, agent or other intermediary to act on its behalf
in connection with the operations contemplated in this agreement, except for
Celta Consultores Limitada, who has been hired by Royal Gold; and has no
knowledge of any current or prospective claim for any right or brokerage
commission, agency or intermediary in connection with the transactions
contemplated in this agreement, and if any of these claims are originated by, in
accordance with or pursuant to any action of any party, that party shall
indemnify and hold harmless the other, in that regard.
 
EIGHTEENTH: Compliance with asset laundering laws.
 
The parties state that they have complied with and will comply with all the laws
and regulations on assets laundering that may be applicable, both in Chile and
abroad.
 
NINETEENTH:   Legalization and Registration.
 
The bearer of an authorized copy of this instrument is empowered to request all
notifications, registrations, sub-registrations and annotations that may be
necessary or desirable to make.
 
Power of Attorney: The authority of Mr. Antonio José Cussen Mackenna to act on
behalf of Royal Gold Chile Limitada is evidenced in power of attorney granted in
the State of Colorado, United States of America, dated June 9, 2010, which, duly
legalized, was recorded in the Santiago Notary Public of Mr. Andrés Rubio
Flores, on June 17 2010, Digest Number 912/2010, which is not inserted at the
request of the parties for being known to them and which has been seen by the
authorizing Notary. As evidence and prior reading it, the appearing parties
sign. A copy is given. I witness. [ ], who in addition to signing, stamped his
right thumb. Antonio José Cussen Mackenna by Royal Gold Chile Limitada, who in
addition to signing, stamped his right thumb. Andrés Keller Quitral. Alternate
Notary. ————. This sheet corresponds to the end of the copy of the “[ ] to Royal
Gold Chile Limitada” Assignment of Rights and Assignment of Rights Promise
public deed, Digest Nº [ ]/2010, granted on July 1, 2010.
 
 
13

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
Annex A
 
As evidenced in an assignment agreement denominated “Assignment of Rights to
Additional Price Payment” entered into between [ ] and International Royalty
Corporation by public deed dated May 8, 2007, granted in the Santiago Notary of
Mrs. Antonieta Mendoza, Digest No. [ ]/2007, [ ] granted to International
Royalty Corporation a right of first refusal regarding the 7.54% of the total of
the rights granted under the Purchase Agreement.
 
By means of letter sent on May 17, 2010, International Royalty Corporation
waived its right of first refusal regarding the Rights subject to Assignment.
 
 
14

--------------------------------------------------------------------------------

 

ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
CERTIFICATE
 
I CERTIFY that the document photocopied above is a true copy of the one added at
the end of the Registries in this Notary under Nº[ ] of the month of July, 2010,
according to what was stated in the “[ ]” to “Royal Gold Chile Limitada”
Assignment of Rights and Assignment of Rights Promise Agreement public deed,
granted on July 1, 2010, Digest Nº [ ]/2010.
 
Santiago, July 1, 2010.
 
Andrés Keller Quitral
 
Alternate Notary
 
8th Notary of Santiago


 
15

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
ANNEX B1
 
ASSIGNMENT OF RIGHTS
 
[ASSIGNOR]
 
TO
 
ROYAL GOLD CHILE LIMITADA
 
Appear: Mr. [ASSIGNOR], Chilean, [marital status], [occupation], national
identity card number [ ], domiciled in [ ], hereinafter also the "Assignor", on
the one hand, and on the other, Mr. Antonio José Cussen Mackenna, Chilean,
married, commercial engineer, national identity card number 5,071,481-0 in
representation of ROYAL GOLD CHILE LIMITADA, taxpayer number 76,763,240-1, for
these purposes both domiciled in this city, at Avenida Américo Vespucio Sur 80,
11th floor, borough of Las Condes, hereinafter also the "Assignee", or "Royal
Gold", the appearing parties of legal age, who evidence their respective
identities with the referred to identity cards and state:
 
FIRST:
General background.

 
1.1 By public deed granted on December 26, 1997 in the Notary of Santiago of Mr.
Arturo Carvajal Escobar (Digest No. 6842), Mr. Jaime Ugarte Lee and Mr. Jaime
Ugarte Abrego sold, assigned and transferred, respectively, 2,760 and 300 Series
B shares they owned in Compañía Minera Nevada S.A. to Compañía Minera Barrick
Chile Limitada in the terms and conditions stated in such instrument
(hereinafter also the "Purchase Agreement"). Part of the price was paid therein
according to letter a) of Clause Five of the Purchase Agreement, and the other
part will be paid in accordance with the terms and conditions described in
letters b), c), d), e) and f) of Clause Five of the Purchase Agreement.



--------------------------------------------------------------------------------

 
1 The signature or to put the initials on this Annex B dos not mean the
execution of the promised agreement in any way, but it just specifies the
content of the same, which will be executed on October 29, 2010 according to
what is agreed upon Clause Eight of the “Assignment of Rights and Assignment of
Rights Promise Agreement” entered into on July 1 2010 in the Santiago Notary of
Mr. Andrés Rubio Flores.


 
16

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
1.2.1 By means of public deed granted on December 21, 1999 in the Santiago
Notary of Mr. Arturo Carvajal Escobar, Digest Nº6,344-99 it was agreed that the
division of Compañía Minera Barrick Chile Limitada would result in two
companies, one, successor of the existing company and with the same corporate
name, and the other named Compañía Minera Barrick Chile Dos Limitada. An
authorized excerpt of the referred to public deed was registered in folio 148 Nº
124 Registry of Commerce of the Santiago Real Estate Registry corresponding to
2000, and was published in the Official Gazette on 10 January 2000; and a
rectifying excerpt was registered on folio 1,319, Nº 1,079 in the Registry of
Commerce of the Santiago Real Estate Registry corresponding to 2000 and was
published in the Official Gazette on January 20, 2000. As a consequence of the
referred to division, all the obligations for the buyer under the Purchase
Agreement were transferred to Compañía Minera Barrick Chile Dos Limitada.
 
1.2.2 By public deed granted on December 21, 1999, in the Santiago Notary of Mr.
Arturo Carvajal Escobar, Digest Nº 6,354-99, the parties therein agreed to the
merger between Companía Minera Nevada S.A. (hereinafter also “CMN”) and Compañía
Minera Barrick Chile Dos Limitada, by virtue of which the latter was absorbed by
CMN. An excerpt of that public deed was registered in folio 1,034 Nº847 in the
Registry of Commerce of the Santiago Real Estate Registry corresponding to 2000,
and was published in the Official Gazette on January 11, 2000. As a consequence
of the referred to merger, Compañía Minera Nevada S.A. acquired all the assets
and liabilities of Compañía Minera Barrick Chile Dos Limitada, being its legal
successors for all legal purposes.
 
1.2.3 By public deed granted on October 3, 2000, in the Santiago Notary of Mr.
Arturo Carvajal Escobar, Digest Nº 4875-2000, the parties therein agreed to the
transformation of Companía Minera Nevada S.A. into Compañía Minera Nevada
Limitada. An excerpt of the referred to public deed was registered in folio
26,765 Nº 21,186 in the Registry of Commerce of the Santiago Real Estate
Registry corresponding to 2000 and was published in the Official Gazette on
October 17, 2010. Subsequently, by public deed granted on December 1st, 2009 in
the Santiago Notary of Mr. Arturo Carvajal Escobar, Digest Nº15,115-2009 it was
agreed the transformation of Compañía Minera Nevada Limitada into “Compañía
Minera Nevada SpA”. An excerpt of the referred to public deed was registered in
folio 63,456 Nº 44,541 in the Registry of Commerce of the Santiago Real Estate
Registry corresponding to 2009 and was published in the Official Gazette on
December 30, 2009.
 
 
17

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
1.2.4 Based on Sections 1.2.1, 1.2.2 and 1.2.3 above, all obligations assumed by
the buyer in the Purchase Agreement shall be undertaken by Compañía Minera
Nevada SpA (hereinafter also “CMN SpA”), including the obligation to pay the
amounts described in letters b), c), d), e) and f) of Clause Five of the
Purchase Agreement.
 
1.3  At the date of this public deed, [ ] owns approximately 3.983 % of the
rights referred to in letters d), e) and f) of Clause Five of the Purchase
Agreement, all acquired by inheritance upon the death of his father, Mr. Jaime
Ugarte Lee which occurred on May 23, 2000. The writ of effective possession was
rendered by the 16th Civil Court of Santiago on July 10, 2002, and was recorded
in folio 43,191 Nº 40,612 in the Property Registry of the Santiago Real Estate
Registry corresponding to 2003. The formal inventory of the assets left on the
date of Mr. Jaime Ugarte Lee’s death was recorded on August 2, 2002 in the
Santiago Notary of Mr. René Benavente Cash under Digest number 18,697-2002. The
adjudication of the rights under the Purchase Agreement is evidenced in the
liquidation of the community of Jaime Ugarte Lee’s heirs, made by mutual
agreement among all heirs through public deed dated June 18, 2004, granted in
the Santiago Notary of Mr. Gabriel Ogalde Rodriguez, Digest No. 6,553-2004 and
public deed dated October 20, 2006 granted in the Santiago Notary of Santiago of
Mr. Ivan Torrealba Acevedo, Digest Nº 9,726-2006.
 
 
18

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
1.4  [ ] asserts that (i) by public deed of Payment with Partial Conventional
Subrogation Convention (“Convención de Pago con Subrogación Convencional
Parcial”) granted on January 10, 2007 in the Santiago Notary of Mrs. Antonieta
Mendoza Escalas (Digest Nº 314/2007), amended by public deed of “Clarification
and Amendment of Payment with Partial Conventional Subrogation Convention
(“Aclaración y Modificación de Convención de Pago con Subrogación Convencional
Parcial”) granted in on January 12, 2007 in the Santiago Notary of Mrs.
Antonieta Mendoza Escalas (Digest Nº 401/2007), the Assignor assigned, sold and
transferred to International Royalty Corporation (hereinafter also “IRC”) 3% of
the rights established in letters b), c), d), e) and f) of Clause Five of the
Purchase Agreement in the terms and conditions set forth therein (hereinafter
also the “First Assignment of Rights”); (ii) by public deed of Assignment of
Right to Additional Price Payment (“Cesión de Derecho de Cobro de Precio
Adicional”) granted on May 8, 2007 in the Santiago Notary of Mrs. Antonieta
Mendoza Escalas (Digest No. [ ]/2007), the Assignor assigned, sold and
transferred to International Royalty Corporation 7.5% of the rights established
in letters d), e) and f) of Clause Five of the Purchase Agreement, in the terms
and conditions set forth therein (hereinafter also the “Second Assignment of
Rights”; and together with the First Assignment of Rights hereinafter also the
“Assignment of Rights in favor of IRC”); (iii) by means of public deed of
“Assignment of Rights and Assignment of Rights Promise” granted on July 1, 2010
in the Notary of Mr. Andrés Rubio Flores (Digest Nº[ ]/2010), assigned, sold and
transferred to Royal Gold Chile Limitada 3,556% of the rights established in
letters d), e) and f) of Clause Five of the Purchase Agreement, in the terms and
conditions set forth therein (hereinafter, the “Third Assignment of Rights”);
and (iv) by public deed of “Agreement” (Convención) granted on January 11, 2007
in the Santiago Notary of Mr. Iván Torrealba Acevedo (Digest Nº311-07), [ ]
undertook to request from Compañía Minera Barrick Limitada and/or Barrick Gold
Corporation the respective payment and to fully give it to IRC in the terms and
conditions set forth therein.
 
1.5 In summary, as to date [ ] is the owner of the following rights:
 
(a) 3.983% of the rights established in letters d), e) and f) of Clause Five of
the Purchase Agreement;
 
 (b) Right to reacquire, or to get back or reverse to his ownership, not subject
to any judicial act or declaration, 1.5% of the rights established in letters
d), e) and f) of the Purchase Agreement assigned to IRC pursuant to the First
Assignment of Rights, in the event that CMN SpA or its successors in the
ownership of the mining concessions described in the Purchase Agreement,
completes a consolidated production of 14,000,000 payable gold oz troy
(contemplated in Clause Five of the First Assignment of Rights).
 
 
19

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
(c) Right to reacquire, or to get back or reverse to his ownership, not subject
to any judicial act or declaration, 7.5% of the rights established in letters
d), e) and f) of the Purchase Agreement assigned to IRC pursuant to the Second
Assignment of Rights, in the event that CMN SpA or its successors in the
ownership of the mining concessions described in the Purchase Agreement
completes a consolidated production of 14,000,000 of payable gold troy
(contemplated in Clause Four in connection with Sections six point one and six
point two, all of the Second Assignment of Rights); and
 
 (d) Right to receive US$1,000,000 or US$500,000, in the event that IRC decides
to reacquire 50% or 25%, respectively, of the rights assigned pursuant to the
Second Assignment of Rights (contemplated in Clause Seven of the Second
Assignment of Rights).
 
1.6 The appearing parties assert that by means of the letter dated May 17, 2010,
International Royalty Corporation waived the right of first refusal it held
according to Clause Eight of the Second Assignment of Rights with respect to the
rights described in letters d), e) and f) of the Purchase Agreement, expressly
authorizing the assignment of the referred to rights to Royal Gold, Inc. or to
an affiliate of the latter.
 
1.7 The appearing parties assert that the purpose of this assignment of rights
agreement is that [ ] sells, assigns and transfers to Royal Gold all of the
ownership rights he keeps or retains as to this date in his patrimony with
respect to both the Purchase Agreement and in the Assignment of Rights in favor
of IRC, in the terms and conditions set forth herein.
 
SECOND:
Representations and Warranties of the Assignor.

 
The Assignor represents and warrants to Royal Gold:
 
 
20

--------------------------------------------------------------------------------

 

ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).


 
2.1
That is the sole and exclusive owner of the rights described in Section 1.5
herein and, except as described in Annex A, they are not subject to liabilities,
encumbrances, prohibitions, lawsuits, pre-trial or precautionary measures,
termination actions, preferred rights created in favor of third parties or any
other restriction of legal, contractual or other type which prevents or
restricts their free transfer; that they are not subject to sale promises,
options, conditional or subject to term sales nor to any other action or
agreement to transfer the ownership of these rights or to give them as guarantee
of other obligations; and that there are no other impediments that affect or may
affect their free disposal of, assignment or transfer or that may restrict in
any way their use, enjoyment or disposal of, present or future; such Annex A,
duly signed by the parties, is recorded in this Notary and is added a the end of
the Registries of the current month and year under Number ______, which is part
of this deed for all legal purposes;



 
2.2
That, other than the contracts described in Section 1.4 of this instrument, he
has not entered into or assented on any agreement or contract with third parties
which relate with the rights he holds under the Purchase Agreement;



 
2.3
That CMN SpA’s obligation to pay the sums described in letters b), c), d), e)
and f) of Clause Five of the Purchase Agreement is fully in force, having not
such obligation been subject to any manner of extinguishment of obligations;



 
2.4
That does not keep debts in favor of CMN SpA of any kind, and especially those
likely to be offset;



 
2.5
That execution, compliance and enforcement of this assignment agreement does not
breach any contract or agreement entered into by the Assignor and, except as
described in Annex A, does not require any consent, approval or notice of any
third party for its execution, full compliance and enforcement;



 
2.6
That the Purchase Agreement and the rights described in Section 5.1 herein have
not been amended nor has the Assignor agreed to modify them and that he has not
waived or agreed to waive any of his rights;


 
21

--------------------------------------------------------------------------------

 

ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).


 
2.7
That is not aware of the existence of any claims, lawsuits, judgments, claims or
proceedings, judicial or administrative, which have already begun or are about
to start and whose outcome may affect the rights under this assignment; and



 
2.8
That is a person domiciled in and a resident of Chile.

 
The parties assert that the representations and warranties described above
constitute an essential element and its lack of truth or accuracy constitutes a
serious breach of this contract.
 
THIRD:            Assignment of Rights.
 
Hereby, [ ] sells, assigns and transfers to Royal Gold, for whom Mr. Antonio
José Cussen Mackenna buys, accepts and acquires, free of any encumbrances, 3.983
% of the rights contemplated in letters d), e) and f) of Clause Five of the
Purchase Agreement; the right described in letter (b) of Section 1.5 herein; the
right described in letter (c) of Section 1.5 herein; the right described in
letter (d) of Section 1.5 herein, as well as any other remaining rights which at
the time of the execution of this instrument the Assignor has or may have in the
Purchase Agreement, in the First Assignment of Rights and/or in the Second
Assignment of Rights (all these rights hereinafter also the “Remaining Rights”).
 
As consequence of this assignment of rights, the Assignee subrogates all the
rights that belong to the Assignor in the Remaining Rights.
 
For purposes of article 1,901 of the Civil Code, the Assignor delivers hereby to
the Assignee, an authorized copy of the public deeds identified in Sections 1.1,
1.3 and 1.4 (i) and (ii) herein, consisting in the title of the credit which is
assigned hereby, where this assignment has been recorded with the name of the
Assignee and under the signature of the Assignor, Royal Gold stating to receive
them at its full satisfaction.
 
FOURTH:        Price of the assignment of the Rights subject to Assignment.
 
The price of the assignment of the Rights subject to Assignment is the total sum
of US$14,000,000 which the Assignee pays to the Assignor herein in cash and in
dollars of the United States of America, who receives it at his full
satisfaction having no complaints or observations.
 
 
22

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
The Assignor waives his rights to request the termination (“resolución”) of this
assignment of rights agreement as provided for in article 1,489 of the Civil
Chilean Code.
 
FIFTH:      Release of Liability.
 
The Assignee releases the Assignor from all liability for the current or future
solvency of CMN SpA or its successors, and likewise, for the result of the
exploitation of the mining concessions subjects to the rights established in
letters b), c), d), e) and f) of Clause Five of the Purchase Agreement.
 
SIXTH:           Expenses.
 
All the expenses and notary fees accrued out of the execution of this public
deed will be borne exclusively by Royal Gold.
 
SEVENTH:   Notifications.
 
Any notice given under this agreement: (i) shall be in writing and addressed to
its recipient at the following address: Assignor: Attention: [ ]. Assignee:
Attention: Mr. Antonio Jose Cussen Mackenna, Avenida Américo Vespucio number 80,
11th floor, borough of Las Condes, Fax: (562) 2082847; CC. Mr. Vice President
and General Counsel, Royal Gold, Inc, 1660 Wynkoop Street, Suite 1000, Denver,
Colorado 80202-1132, USA, Fax: (1-303) 595-9385. (ii) must be signed by a person
duly authorized by the person sending the notice; (iii) shall be deemed given
when actually delivered, received or left at any of the addresses referred to
above, but if delivery or receipt occurs on a non-working day in the place in
which the notice is delivered or is delivered later than 4 PM (local time) it
will be deemed to have been duly delivered or given at the beginning of the next
business day on-site delivery and (iv) change of any of the addresses listed in
this Cause must be notified to the other party in accordance with numbers (i),
(ii) and (iii) of this Clause.
 
EIGHT:   Integrity.
 
If any term, provision or agreement of this instrument is invalidated or
declared void or invalid in any way, then the remainder of such terms,
provisions or agreements shall be valid and fully enforceable in the broadest
form permitted by law.
 
 
23

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
NINTH:          Settlement of prior agreements.
 
Hereby, the appearing parties state that any memorandum of understanding,
promise or preparatory agreement entered into between the parties, or with their
related companies, in connection with the Rights subject to Assignment have been
fulfilled, particularly the assignment promise agreement evidenced in the public
deed described in point (iii) of Section 1.4 herein and, regarding the
obligations contain therein, the parties grant to each other the broadest, more
complete and total settlement.
 
TENTH:         Applicable Law, Arbitration and Domicile.
 
(a) This agreement is governed by Chilean law and all disputes arising in or in
connection with, this agreement, including any matter directly or indirectly
related to this agreement or any of its terms and effects, including, regardless
of limitation, the existence, validity, enforceability, performance,
interpretation, implementation, enforcement or termination of this agreement, as
well as any difference, difficulty or dispute related to this arbitration
clause, including the jurisdiction and powers of the arbitrator and his
appointment (a "Dispute") shall be resolved in final form in accordance with the
Arbitration Rules of Arbitration of the Chamber of Commerce of Santiago AG (the
"Chamber"). Before the initiation of the arbitration, the parties may apply to
the Ordinary Courts of Justice of Santiago, all sorts of precautionary measures
in order to protect the rights hereunder, without the need for the arbitration
procedure mentioned above. (b) The arbitral tribunal shall be an árbitro mixto,
and, therefore, the arbitral tribunal shall settle the Dispute and weigh the
evidence in accordance with Chilean law, but the procedure of arbitration shall
be conducted in accordance with the rules of procedure agreed by the parties,
and in all matters not agreed, in accordance with the rules provided in the
Rules of Arbitration of the Chamber. (c) The arbitrator shall be appointed as
follows: The parties appoint as arbitrator primarily Mr. Sergio Urrejola
Monckeberg, and if he can not or does not wish to hold the position, Mr. Alberto
Pulido Cruz. If none of the designated wishes or both are unable to exercise the
position, the designation shall be made jointly by the parties. If no agreement
is reached regarding the appointment of the arbitrator, the parties in this act
give an irrevocable mandate to the Chamber in order that it, at the written
request of either party, appoints an arbitrator from among the mixed arbitrators
of Arbitration of the Chamber, who must be fluent in English.  The appointment
made herein does not prevent any of the parties to claim the existence of any
past or future disqualification with respect to any of the designated
arbitrators. (d) The arbitration shall be conducted in Santiago, Chile. (e)
Arbitration proceedings will be conducted in Spanish language. If any party
involved in the arbitration so requests, the arbitrator shall accept that any
documents presented to him by that party may be written in English. (f) Each
party shall cooperate with each other in the provision of information and full
access to all information and documents requested by the other party in
connection with such arbitration proceedings, subject only to any
confidentiality obligations binding to that party other than the obligations
under this agreement or information under an obligation to maintain secrecy and
confidentiality. (g) The decision of the arbitral tribunal shall be final and
binding on the parties and either party may apply to a court of competent
jurisdiction to enforce this decision. The parties hereby waive any recourse
against arbitral award. (h) During any period of arbitration because of a
dispute, the parties shall in all other respects continue implementation of this
agreement in the same way they have been doing. (i) The parties agree that the
arbitral tribunal may impose provisional measures of protection in cases covered
by the Rules of Arbitration of the Chamber further agreed that, prior to the
constitution of the arbitral tribunal, such measures may be requested and agreed
by courts of justice established by law. (j) The provisions of this Clause
continue to apply notwithstanding any termination of this agreement. (k) The
parties hereby establish a special domicile in the borough of Santiago,
Santiago, Chile.
 
 
24

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
ELEVENTH:  No brokers or commissions.
 
Each party acknowledges, agrees, represents and warrants to the other party,
that it has not hired a broker, agent or other intermediary to act on its behalf
in connection with the operations contemplated in this agreement, except for
Celta Consultores Limitada, who has been hired by Royal Gold; and has no
knowledge of any actual or prospective claim for any right or brokerage
commission, agency or intermediary in connection with the transactions
contemplated in this agreement, and if any of these claims are originated by, in
accordance with or pursuant to any action of any party, that party shall
indemnify and hold harmless the other, in that regard.
 
TWELFTH:  Compliance with assets laundering laws.
 
The parties state that they have complied with and will comply with all the laws
and regulations on assets laundering that may be applicable, both in Chile and
abroad.
 
 
25

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
THIRTEENTH:   Legalization and Registration.
 
The bearer of an authorized copy of this instrument is empowered to request all
notifications, registrations, sub-registrations and annotations that may be
necessary or desirable to make.
 
Power of Attorney: The authority of Mr. Antonio José Cussen Mackenna to act on
behalf of Royal Gold Chile Limitada is evidenced in power of attorney granted in
the State of Colorado, United States of America, dated June 9, 2010, which, duly
legalized, was recorded in the Santiago Notary Public of Mr. Andrés Rubio
Flores, on June 17 2010, Digest Number 912/2010.
 
 
26

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
Annex A
 
1. As evidenced in an assignment agreement denominated “Assignment of Rights to
Additional Price Payment” entered into between [ ] and International Royalty
Corporation by public deed dated May 8, 2007, granted in the Santiago Notary of
Mrs. Antonieta Mendoza Escalas, Digest Nº [ ]/2007, [ ] granted to International
Royalty Corporation a right of first refusal regarding the 7.54% of the total
rights granted under the Purchase Agreement.
 
By means of letter sent on May 17, 2010, International Royalty Corporation
waived to its right of first refusal regarding the Remaining Rights.
 
2. As evidenced in the agreement denominated “Assignment of Rights and
Assignment of Rights Promise Agreement” granted on July 1, 2010 in the Notary of
Santiago of Mr. Andrés Rubio Flores (Digest Nº [ ]/2010), [ ] promised to
assign, sell and transfer to Royal Gold Chile Limitada 3,983% of the rights
established in letters d), e) and f) of Clause Five of the Purchase Agreement,
in the terms and conditions set forth therein. Likewise, in Clause Eleventh of
such agreement, Mr. Ugarte undertook not to enter into any act or contract which
affects or may affect any of the Remaining Rights without the prior written
authorization of Royal Gold.
 
 
27

--------------------------------------------------------------------------------

 
 
ENGLISH FREE TRANSLATION OF THE SPANISH PUBLIC DEED EXECUTED ON JULY 1, 2010 AT
THE SANTIAGO NOTARY OF MR. ANDRES RUBIO FLORES (DIGEST Nº[ ]/2010).
 
CERTIFICATE
 
I CERTIFY that the document photocopied above, which has 13 pages written only
on the front, is true copy of the one added at the end of the Registries in this
Notary under Nº02 of the month of July, 2010, according to what was stated in
the “[ ]” to “Royal Gold Chile Limitada” Assignment of Rights and Assignment of
Rights Promise Agreement public deed, granted on July 1, 2010, Digest Nº [
]/2010.
 
Santiago, July 1, 2010.
 
Andrés Keller Quitral
 
Alternate Notary
 
8th Notary of Santiago


 
28

--------------------------------------------------------------------------------

 